DETAILED ACTION
This action is pursuant to the claims filed on April 22, 2021 and May 10, 2021 (supplemental amendment to April 2021 claims). Currently, claims 1-19 are pending with claims 1, 5, 10, and 13. Below follows a complete non-final action on the merits of claims 1-19. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 22, 2021 has been entered.
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-7, 9-12, and 16-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gines (US Patent No.: 6,228,080).  
Regarding independent claim 1, Gines discloses a device for supplying energy to an instrument for tissue fusion (abstract, Col. 5, Lines 34-36, 65- Col. 6, Line 2, Col. 10, Line 52-59 discuss the controller that controls the energy to an electrosurgical instrument for tissue fusion) the device comprising: 
two branches configured to grasp and compress tissue therebetween (Col. 5, Lines 34-36 discuss jaws of an electrosurgical instrument, where it naturally follows these jaws grasp and compress treated tissue); 
a generator (Figure 1: 13 “RF output”) configured to generate a voltage to operate the instrument (abstract, Col. 5, Lines 34-36, 65- Col. 6, Line 2 refers to delivering a voltage to the instrument), wherein the instrument is configured to apply a coagulation voltage to the tissue grasped between the two branches and to be fused to heat said tissue at least to a boiling temperature of a tissue fluid of the tissue (Col. 1, Lines 44-50, Col. 7, Lines 48-57, Col. 8, Lines 36-48, Col. 10, Line 52-53 refers to applying a low voltage (i.e. for coagulation) and heating tissue to at least a boiling point; note it naturally follows the tissue is grasped between the two branches/jaws), and 
a controller circuit (12) configured to process a function block (15) configured to control the generator (Col. 5, Line 66- Col. 6, Line 13) and configured to control a tissue resistance in an oscillating manner (Fig. 3b; Col. 6, Lines 55-61; Col 8, Line 24-30 refer to controlling the tissue resistance in an oscillating manner), 
wherein the device is configured to control a maximum value of the voltage to be less than a voltage value that can cause spark formation during application to the tissue (claim 1; Col. 9, Line 61-Col. 10, Line 5; Col. 7, Lines 6-17, 34-40; Col. 10, Lines 25-40: refer  
Regarding dependent claim 2, in view of claim 1, Gines further discloses wherein the function block comprises a regulator (15) for controlling the tissue resistance (Col. 6, Lines 39-45; Col. 10, Lines 25-40 refer to measuring impedance in order to control/regulate the power delivery, interpreted as regulator) and comprises a resistance setpoint curve that is set for oscillating control of the tissue resistance (Fig. 3b, 4a-4b; Claim 16; Col. 7, Line 25-27; Col. 8, Line 24-30; discuss the curve used to control the oscillating resistance).
Regarding dependent claim 3, in view of claim 2, Gines further discloses wherein the regulator comprises an output voltage limiting unit that sets a maximum voltage or a minimum voltage during the oscillation of the tissue resistance (claim 1; Col. 8, Line 24-30; Col. 10, Line 25-28 refer to setting a voltage limit to control the output power).   
Regarding dependent claim 4, in view of claim 2, Gines further discloses wherein the function block is configured to end oscillation of the tissue resistance at a high tissue resistance 9ol. 7, Lines 56-67 refers to end power delivery when the tissue resistance is detected as high). 
Regarding independent claim 5, Gines discloses a device for supplying energy to an instrument for tissue fusion abstract, Col. 5, Lines 34-36, 65- Col. 6, Line 2, Col. 10, Line 52-59 discuss the controller that controls the energy to an electrosurgical instrument for tissue fusion), the device comprising: 
a generator (Figure 1: 13 “RF output”) configured to generate a voltage for operating the instrument (abstract, Col. 5, Lines 34-36, 65- Col. 6, Line 2 refers to delivering a voltage to the instrument), wherein the instrument is configured to apply a coagulation voltage to a tissue to be fused to heat said tissue to a boiling temperature of a tissue fluid of the tissue  (Col. 1, Lines 44-50, Col. 7, Lines 48-57, Col. 8, Lines 36-48, Col. 10, Line 52-53 refers to applying a low voltage (i.e. for coagulation) and heating tissue to at least a boiling point; not it naturally follows the tissue is grasped between the two branches/jaws), wherein the generator is controlled at least based on an intensity of the generated coagulation voltage (claim 1; Col. 9, Line 61-Col. 10, Line 5; Col. 7, Lines 6-17, 34-40; Col. 10, Lines 25-40: refer to controlling the voltage based on the measure impedance and predetermined maximum voltage limit); and
a controller circuit (12) configured to process a function block (15) configured to control the generator (Col. 5, Line 66- Col. 6, Line 13) to perform a tissue cooling process with a continued application of current to the instrument at a coagulation voltage with a chronologically decreasing maximum amplitude to a value greater than zero (Col. 6, Lines 3-9, 46-49 refers to controlling the power based on amplitude; Fig. 3a-3d, Col. 7, Line 34-40 Col. 9, Lines 10-18 display the chronologically decreasing amplitude to a value greater than zero (as broadly claimed, this value is not the final or ultimate value), interpreted as cooling process as it naturally follows the tissue temperature will cool as amplitude decreases and moves toward no power applied), 
wherein the device is configured to control a maximum value of the voltage to be less than a voltage value that can cause spark formation during application to the tissue (claim 1; Col. 9, Line 61-Col. 10, Line 5; Col. 7, Lines 6-17, 34-40; Col. 10, Lines 25-40: refer to controlling the voltage based on the measure impedance and predetermined maximum voltage limit and keeping the voltage low to prevent sparks). 

Regarding dependent claim 6, in view of claim 5, Gines further discloses wherein the function block is configured to reduce, continuously or in several stages, the coagulation voltage during the tissue cooling process, starting with the coagulation voltage (Fig. 3a-3d; Col. 9, Lines 10-1; Col. 7, Line 65- Col. 8, Line 4).   
Regarding dependent claim 7, in view of claim 5, Gines further discloses wherein the function block is configured to reduce the coagulation voltage consistent with a specified curve (see specified curve in Fig 3a-3d).  
Regarding dependent claim 9, in view of claim 5, Gines further discloses wherein the function block is configured to control at least one of a tissue resistance and the coagulation voltage in an oscillating manner (Fig. 3b; Col. 6, Lines 55-61; Col 8, Line 24-30 refer to controlling the tissue resistance and voltage in an oscillating manner).
Regarding independent claim 10, Gines discloses a control method for a device for supplying energy to an instrument for tissue fusion (abstract, Col. 5, Lines 34-36, 65- Col. 6, Line 2, Col. 10, Line 52-59 discuss the controller that controls the energy to an electrosurgical instrument for tissue fusion), the control method, comprising: 
supplying a coagulation voltage to be applied to biological tissue compressed between two branches during a coagulation phase which causes a current that causes the biological tissue to form steam (Col. 5, Lines 26-37, Col. 1, Lines 44-50, Col. 7, Lines 48-57, Col. 8, Lines 36-48, Col. 10, Line 52 refer to applying coagulation voltage to tissue between two instruments that causes the formation of steam), and 
modulating the coagulation voltage such that a tissue resistance oscillates (Fig. 3b; Col. 6, Lines 55-61; Col 8, Line 24-30 refer to controlling the tissue resistance in an oscillating manner), 
controlling a maximum value of the voltage to be less than a voltage value that can cause spark formation during application to the tissue (claim 1; Col. 9, Line 61-Col. 10, Line 5; Col. 7, Lines 6-17, 34-40; Col. 10, Lines 25-40: refer to controlling the voltage based on the measure impedance and predetermined maximum voltage limit and keeping the voltage low to prevent sparks).
Regarding dependent claim 11, in view of claim 10, Gines further discloses wherein the modulation of the coagulation voltage is consistent with a resistance setpoint curve (Fig. 3b, 4a-4b; Claim 16; Col. 7, Line 25-27; Col. 8, Line 24-30; discuss the curve used to control the oscillating resistance).
Regarding dependent claim 12, in view of claim 10, Gines further discloses wherein the coagulation voltage varies between a high value and a low value during modulation and is ended at the high value (Figure 3d).   
Regarding dependent claims 16-18, in view of claims 1, 5, and 10, Gines further discloses wherein the device is configured to control the maximum value of the voltage to be less than 150V (Col. 7, Line 57-59 refer to the max voltage as 120V).
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 8, 13-15, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Gines (US Patent No.: 6,228,080) in view of Buysse et al (US Patent No.: 5,827,271). 
Regarding dependent claim 8, in view of claim 5, Gines further discloses wherein the function block is configured to be controlled based on an intensity of a generated power 
While Gines discloses reducing the coagulation voltage over time until power ceases to cool the tissue, Gines does not explicitly disclose monitoring a status of the tissue cooling process and transitioning based on the status of the tissue cooling process, from the application of current with the decreasing coagulation voltage to an application of current with a regulated power. 
However, Buysse discloses a system comprising a generator (11) for delivering a controlled level of power to tissue (Col. 5, Lines 35-36). The system comprises a series of phases (Figure 2) to control the power delivery based on a measured impedance (Col. 6, Lines 32-35). When the impedance (in ohms) reaches a threshold level (Col. 6, Lines 52-54), the electrosurgical power is reduced to a low regulated power (e.g. 1 watt) to allow for the tissue to cool (Col. 7, Lines 40-43, 50-55). Therefore, it would have been obvious before the effective filing date to have modified the system of Gines to incorporate the impedance monitoring and transition to regulated power of Buysse. This configuration is utilized in order to maintain a closed circuit with the tissue until the tissue has be completely cooled (Col. 7, Lines 50-5), thereby ensuring the seal has formed (Col. 6, Lines 3-4). Further, impedance monitoring provides the benefit of delivering the appropriate amount of energy without charring the tissue (Col. 6, Lines 45-47). 
Regarding independent claim 13, Gines discloses a control method for a device for supplying energy to an instrument for tissue fusion (abstract, Col. 5, Lines 34-36, 65- Col. 6, Line 2, Col. 10, Line 52-59 discuss the controller that controls the energy to an electrosurgical instrument for tissue fusion), the control method, comprising: 
supplying a coagulation voltage during a coagulation phase which, if said coagulation voltage is applied via the instrument to a biological tissue, causes a current that causes the biological tissue to form steam ((Col. 5, Lines 26-37, Col. 1, Lines 44-50, Col. 7, Lines 48-57, Col. 8, Lines 36-48, Col. 10, Line 52 refer to applying coagulation voltage to tissue between two instruments that causes the formation of steam), 
 reducing a maximum value of the coagulation voltage chronologically to a value greater than zero Col. 6, Lines 3-9, 46-49 refers to controlling the power based on amplitude; Fig. 3a-3d, Col. 7, Line 34-40 Col. 9, Lines 10-18 display the chronologically decreasing amplitude to a value greater than zero (as broadly claimed, this value is not the final or ultimate value), interpreted as cooling process as it naturally follows the tissue temperature will cool as amplitude decreases and moves toward no power applied), 
controlling the maximum value of the coagulation voltage to be less than a voltage that cause spark formation during application of the tissue (claim 1; Col. 9, Line 61-Col. 10, Line 5; Col. 7, Lines 6-17, 34-40; Col. 10, Lines 25-40: refer to controlling the voltage based on the measure impedance and predetermined maximum voltage limit and keeping the voltage low to prevent sparks). 
While Gines discloses reducing the coagulation voltage over time until power ceases, Gines does not explicitly disclose this reduction in voltage is done during a cooling phase subsequent to the coagulation phase to slow cooling of the biological tissue relative to an instant disconnection of the coagulation voltage. 
However, Buysse discloses a system comprising a generator (11) for delivering a controlled level of power to tissue (Col. 5, Lines 35-36). The system comprises a series of phases (Figure 2) to control the power delivery based on a measured impedance (Col. 6, Lines 32-35). When the impedance (in ohms) reaches a threshold level (Col. 6, Lines 52-54), the electrosurgical power is reduced from a treatment power to a low regulated power (e.g. 1 watt) to 
Regarding dependent claim 14, in view of the combination of claim 13, Buysse further discloses further comprising: initiating the end of the coagulation phase and the start of the cooling phase when one of a specified number of decreases of the coagulation voltage, the current or a tissue resistance has been detected (Col. 6, Lines 32-35, Col. 7, lines 4-7 refers to monitoring the impedance during energy delivery), a fixed time period has elapsed since the beginning of the coagulation phase, or a fixed amount of energy has been delivered to the biological tissue. The Examiner notes the remainder of the limitations are in the alternative. 
Regarding dependent claim 15, in view of the combination of claim 13, Gines further discloses further comprising: gradually decreasing the coagulation voltage during the cooling phase over a given period of time by a value said coagulation voltage last had during the coagulation phase until a tissue resistance drops below a limiting value (Col. 9, Line 10-18), but does not disclose initiating a post-heating phase during which a power supplied to the instrument is regulated consistent with a specified curve.  
However, Buysse discloses a system comprising a generator (11) for delivering a controlled level of power to tissue (Col. 5, Lines 35-36). The system comprises a series of phases (Figure 2) to control the power delivery based on a measured impedance (Col. 6, Lines 32-35) 
Regarding dependent claim 19, in view of the combination 13, Gines further discloses wherein the device is configured to control the maximum value of the voltage to be less than 150V (Col. 7, Line 57-59 refer to the max voltage as 120V).
Response to Arguments
Applicant's arguments filed September 24, 2020 have been fully considered. Examiner notes Applicant’s amendments to the claims necessitated a new grounds of rejection outline above in view of Gines. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL A VIERRA whose telephone number is (571)272-8245. The examiner can normally be reached Monday - Friday 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOANNE HOFFMAN can be reached on (303)297-4276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RAV/Examiner, Art Unit 3794                                                                                                                                                                                                        
/JAYMI E DELLA/Primary Examiner, Art Unit 3794